Exhibit M A CK-CALIREALTYCORPORATION NEWS RELEASE For Immediate Release Contacts: Barry Lefkowitz Executive Vice President and Chief Financial Officer (732) 590-1000 Ilene Jablonski Senior Director, Marketing and Public Relations (732) 590-1000 MACK-CALI CLOSES TENDER OFFER FOR ANY AND ALL OF ITS 7.25% SENIOR UNSECURED NOTES DUE MARCH 15, 2009 Edison, New Jersey—November 17, 2008—Mack-Cali Realty Corporation (NYSE: CLI) today announced that its operating partnership, Mack-Cali Realty, L.P. (the “Operating Partnership”), has accepted for purchase $100.3 million principal amount of its 7.25% Senior Unsecured Notes due March 15, 2009 (the “Notes”) validly tendered pursuant to its previously announced cash tender offer for the Notes (the “Tender Offer”).The Notes accepted for purchase represent approximately 33.4% of the principal amount of Notes outstanding prior to the Tender Offer. The Tender Offer expired at 5:00 p.m., New York City time, on Friday, November 14, 2008 (the “Expiration Time”).Payment for Notes purchased pursuant to the Tender Offer is expected to be made on Tuesday, November 18, 2008 (the “Payment Date”). The consideration to be paid for each $1,000 principal amount of Notes accepted for payment will be $1,000 for Notes validly tendered and not withdrawn at or prior to the Expiration Time. In addition, each tendering holder of Notes accepted for payment will be paid accrued and unpaid interest on such Notes from the last interest payment date up to, but not including, the Payment Date. The aggregate consideration for Notes accepted for payment, including accrued and unpaid interest, is expected to be approximately $101.5 million. The Tender Offer was made pursuant to the Operating Partnership’s Offer to Purchase dated November 6, 2008 and the related Letter of Transmittal. J.P.
